Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 3, 7, 8, and 11-13, “can be” is indefinite. 
	In claims 1 and 10, “in particular” is indefinite. 
	In claims 7 and 10, “designed as” is indefinite. 
	In claim 9, “and/or” is indefinite. 
	In claim 12, “such as” is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010095610 A1.
	See the Written Opinion filed 17 October 2019. 
	Regarding claim 1, WO ‘610 discloses (the references between parentheses are to the reference):
•    a transmission structure (see figure 1) for a hybrid vehicle, in particular a serial/parallel hybrid vehicle (optional feature, wherein, in principle, the structure disclosed in the reference would also be suitable for a serial/parallel hybrid vehicle) with an internal combustion engine (1), a first electric machine (2), in particular an electric machine acting as a generator, and a second electric machine (5), in particular an electric machine acting as a motor,
•    wherein a first electric machine shaft (13), which is paired with the first electric machine (2), can be driven via a first gear set (12) by a driveshaft (1A) that can be driven by the internal combustion engine (1),
•    wherein a travel drive gear of a differential (10) of the vehicle can be driven via a second gear set (11) by a second electric machine shaft (9), which is paired with the second electric machine (5),
•    and wherein the first gear set (12) has a ring gear (connected to 1A) with an inner toothing and has a spur gear (connected to 13), which meshes with the inner toothing of the ring gear.
	Regarding claim 2, WO ‘610 discloses: The transmission structure according to claim 1, wherein  the drive shaft (1A) is connected to rotate with the ring gear (part of 12), and the spur gear (part of 12 and driving shaft 13) is connected to rotate with the first electric machine shaft(13).
	Regarding claim 5 and 14, WO ‘610 discloses: The transmission structure according to claim 1, wherein the drive shaft (1A) is arranged offset parallel to the first and second electric machine shaft (13 and 9).
	Regarding claim 10, WO ‘610 discloses: The transmission structure according to claim l wherein the first electric machine shaft (13) and the second electric machine shaft (9) are arranged coaxial and concentric to each other, in particular wherein the first electric machine shaft is designed as an inner shaft, and the second electric machine shaft is designed as a hollow shaft.
	Claim(s) 1-4, 6, 13,   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011 011706A.
	Regarding claim 1, JP ‘706 shows: (the references between parentheses relate to the reference):
•    a transmission structure (see figure 1) for a serial/parallel hybrid vehicle with an internal combustion engine (4), a first electric machine (8) and a second electric machine (6),
•    wherein a first electric machine shaft (34), which is paired with the first electric machine (8), can be driven via a first gear set (72/74) by a driveshaft (32) that can be driven by the internal combustion engine (4) (when the clutch 18 is engaged),
•    wherein a travel drive gear (80) of a differential (10) of the vehicle can be driven via a second gear set (78/80) by a second electric machine shaft (30), which is paired with the second electric machine (6) (likewise when the clutch 18 is engaged),
•    and wherein the first gear set (72/74) has a ring gear (72) with an inner toothing and has a spur gear (74), which meshes with the inner toothing of the ring gear.
	Regarding claim 2, JP ‘706 shows: The transmission structure according to claim 1, wherein the drive shaft (32) is connected to rotate with the ring gear (72), and the spur gear (74) is connected to rotate with the first electric machine shaft (34). 
	Regarding claim 3 and 13, JP ‘706 shows: The transmission structure according to claim 1, wherein the drive shaft (32) can be coupled by a third gear set (68/76) to the travel drive gear (80) of the differential gearing (10), or respectively can be coupled to rotate (30 is clutched via 18), and the third gear set comprises outer teeth (they are spur gears with outer teeth), wherein the drive shaft is connected to rotate with the outer teeth.
	Regarding claim 4, JP ‘706 shows: The transmission structure according to claim 3, wherein the outer teeth are arranged on the ring gear (72).
	Regarding claim 6, JP ‘706 shows: The transmission structure according to claim 1, wherein the transmission structure has an intermediate shaft (36), wherein a gear (68) connected to rotate with the second electric machine shaft (32) engages in a first intermediate shaft gear (76) of the intermediate shaft, and wherein a second intermediate shaft gear (78) of the intermediate shaft engages in the travel drive gear (80) of the differential gearing (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘706 in view of DE 10 2014 107 222 A1.
	Regarding claim 7: The transmission structure according to claim 3, wherein the outer teeth (3 of DE ‘222, fig 1) engage in a third intermediate shaft gear (7) of the intermediate shaft (5), wherein the third intermediate shaft gear is designed as an idler gear, and wherein the third intermediate shaft gear can be coupled to rotate with the intermediate shaft by means of a shift element (9).
	It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to use the intermediate shaft arrangement in DE ‘222 in the drivetrain of JP ‘706 because it would have added functionality and would not have required undue experimentation nor have any unexpected results therefrom. 
	Regarding claim 8: The transmission structure according to claim 3, wherein the transmission structure has a coupling shaft (5), wherein the outer teeth (3) engage in a first coupling shaft gear (7) of the coupling shaft, wherein a second coupling shaft gear (unlabeled gear at the end of shaft 5) of the coupling shaft engages in the travel drive gear (unlabeled gear on output shaft) of the differential gearing (not shown but required for functionality), and wherein the second coupling shaft gear can be coupled to rotate with the first coupling shaft gear by means of a shift element (9).
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to use the intermediate shaft arrangement in DE ‘222 in the drivetrain of JP ‘706 because it would have added functionality and would not have required undue experimentation nor have any unexpected results therefrom. 
Regarding claim 9: The transmission structure according to claim 8, wherein the distance between the first and/or second electric machine shaft and the coupling shaft is less than the radius of the first and/or second electric machine.
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to dimension the sets of teeth in relation to the radius of the electric machines, depending on the performance requirement for the electric machines because it would have been a mere design choice with no unexpected results therefrom. 
Regarding claim 12: The transmission structure according to claim l, wherein the first electric machine shaft has a first and second electric machine shaft section (the short shaft sections on each side of clutch 15), wherein the first and second electric machine section can be rotatably connected to each other and can be disengaged from each other via a clutch (15), such as a friction clutch.
It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to use the clutch arrangement in DE ‘222 in the drivetrain of JP ‘706 because it would have added functionality and would not have required undue experimentation nor have any unexpected results therefrom. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 19 October 2020 and 22 October 2020 have been considered by the examiner. 
	The Written Opinion filed 17 October 2019 has been considered by the examiner. The examiner has adopted the rejections of the claims therein. MPEP 1893.03(e)(II).
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Wednesday, July 21, 2021